IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00050-CV

A-MEDICAL ADVANTAGE HEALTHCARE SYSTEMS,
ASSOCIATED, KEVIN WILLIAMS, M.D., ADVANTAGE
MEDICAL CLINIC, INC., JOHN ZACHARIAS AND
LINDA RILEY,
                                      Appellants
v.

JULIA SHWARTS, INDIVIDUALLY AND AS EXECUTOR
OF THE ESTATE OF KALMAN SHWARTS, AND
KAL SHWARTS, M.D., P.A.,
                                     Appellees



                           From the 13th District Court
                             Navarro County, Texas
                          Trial Court No. D15-24567-CV


                                      ORDER

      Appellants’ Rule 28.1 Motion to Dispense with Briefing is dismissed as moot.

Appellants’ Brief was filed on March 26, 2018.



                                                  PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed April 18, 2018




A-Med. Advantage Healthcare Sys., Assoc. v. Shwarts   Page 2